NO. 07-01-0492-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  JUNE 28, 2002
                         ______________________________

                               TROY LEE DON HARMS,

                                                       Appellant

                                            v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 34,541-E; HON. ABE LOPEZ, PRESIDING
                       _______________________________

Before QUINN, REAVIS, and JOHNSON, JJ.

       Troy Lee Don Harms (appellant) appeals from a judgment revoking his community

supervision and adjudicating him guilty of aggravated robbery. We affirm.

      Pursuant to a plea bargain, on March 13, 1995, appellant entered a plea of guilty

to a charge of aggravated robbery. The trial court deferred a finding of guilt and placed

appellant on 10 years community supervision. On November 15, 2001, the State filed a

motion to proceed with the adjudication of guilt on the original charge to which appellant

plead true. The trial court found that appellant had violated the terms of his community

supervision, revoked that supervision, adjudicated him guilty of aggravated robbery, and
sentenced him to 15 years imprisonment. Appellant timely noticed his appeal and counsel

was appointed. The latter moved to withdraw after filing a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and representing that he

had searched the record and found no arguable grounds for reversal. The motion and brief

illustrated that appellant was informed of his rights to review the appellate record and file

his own brief. So too did we inform appellant that any brief he cared to file had to be filed

by June 27, 2002. To date, appellant has filed no brief.

       After conducting an independent review of the record, we find no reversible error.

Appellant represented to the court via the plea admonishment papers he signed that he

was 1) properly indicted, 2) represented by legal counsel, and 3) mentally competent when

he entered his plea. Moreover, no appeal was taken within 30 days from the date of

appellant’s guilty plea complaining of error occurring at that time. Thus, we have no

jurisdiction over any purported error arising from or prior to the plea hearing. Manuel v.

State, 944 S.W.2d 658, 661-62 (Tex. Crim. App. 1999); See Cooper v. State, 45 S.W.3d
77, 83 (Tex. Crim. App. 2001). Finally, appellant plead true to the allegations contained

in the motion to adjudicate guilt, and the punishment levied was within the range provided

by statute.

       Accordingly, counsel’s motion to withdraw is granted and the judgment of the trial

court is affirmed.

                                           Brian Quinn
                                             Justice


Do not publish.